United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                            November 14, 2006
                      FOR THE FIFTH CIRCUIT
                      _____________________              Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-60514
                        (Summary Calendar)
                      _____________________


DOROTHY N. GRAYSON,

                                                 Plaintiff-Appellant

versus

JO ANNE BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                                 Defendant-Appellee

                       ---------------------
          Appeal from the United States District Court
             for the Southern District of Mississippi
                           (4:04-CV-176)
                       ---------------------

Before SMITH, WIENER and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Dorothy N. Grayson (“Claimant”) appeals

the ruling of the district court, grounded in its adoption of the

Report and Recommendation of the Magistrate Judge, upholding the

ruling of the Administrative Law Judge who denied Claimant’s

application for disability and disability insurance benefits and

for Supplemental Security Income under the Social Security Act. We

have reviewed the outstanding briefs of counsel for Claimant and

for the Commissioner, as well as the record on appeal, including

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the   cogent   and   exhaustive   Report   and   Recommendation   of   the

Magistrate Judge that lies at the core of the district court’s

denial of Claimant’s motion for summary judgment and grant of the

Commissioner’s.      Even though, as noted by the Magistrate Judge,

this case is a close one, in the end we are convinced that the

Administrative Law Judge, the Magistrate Judge, and the district

court committed no error that supports reversal, in whole or in

part, on appeal.      For the reasons thoroughly explicated by the

Magistrate Judge and adopted by the district court, the rulings

appealed from are, in all respects,

AFFIRMED.




                                    2